Title: To George Washington from Henry Lee, 3 January 1796
From: Lee, Henry
To: Washington, George


          
            My dear President
            Richmond 3d Jany 9[6]
          
          In my last I told you that I had contrived to get an unsuspected private friend to hire an express to carry a le[tte]r from me to Mr. H. as I found waiting for private conveyances too tedious.
          I have this moment reced his reply, after expressing himself very anxious indeed, to evidence (especially at the present crisis) by some public act his attachment to you & after declaring his sense of my friendship in mentioning him to you for a late vacancy, as well as for the proof exhibited in my letr then before him of my constant attention to his welfare, he goes on to say thus “I am however constrained to decline every thought of public life—the appointment you consider me proper for is both honorable & profitable—to detail all my motives for withdrawing from the public is too tedious—It is enough to tell you that my remaining stock of mental & corporeal energy is insufficient for a station so eminently demanding a large share of both—the constant change of climate often from hot to hotter & from cold to colder is too much at my time of life.”
          I very much lament Mr Hs. conclusion for public & private considerations.
          It is really a subject of much mortification to me that proper men will not enter into official trusts.
          On your shoulders difficultys are thereby accumulated.
          This is additional ground of distress to me—But still I am sure all will go well.
          Rs book has appeared (some few copys only) so far as I can hear it works very dully & will produce a different effect from the Authors expectation. Accept my best wishes & beleive me to be ever with the highest respect & purest attachment Your most ob: St
          
            Henry Lee
          
        